Exhibit 99.1 May 10, 2011 British Columbia Securities Commission Alberta Securities Commission Autorite des marche financiers Manitoba Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Ontario Securities Commission Registrar of Securities, Nunavut Saskatchewan Securities Commission Superintendent of Securities, Newfoundland and Labrador Superintendent of Securities, Prince Edward Island Superintendent of Securities, Yukon Territory Superintendent of Securities, Northwest Territories Toronto Stock Exchange Re: Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations (“NI51-102”), we advise of the results of the voting on the matters submitted to the annual general and special meeting (“Meeting”) of the shareholders (“Shareholders”) of New Gold Inc. (“Company”) held on May 4, 2011 in Toronto, Ontario.At the Meeting, Shareholders were asked to consider certain annual and special meeting matters. The matters voted on at the Meeting and the results of the voting were as follows: Item 1: Approval of Board Size Resolution By a vote by show of hands, the setting of the number of directors of the Company at eight was approved. Item 2: Election of Directors Each of the eight nominees in the Company’s management information circular dated March 31, 2011 (“Circular”) were elected as directors of the Company by a majority vote cast by ballot.The Company’s Shareholders present in person or represented by proxy at the meeting voted as follows: Director Nominee Votes Percentage of Votes Cast in Favour Against Withheld in Favour Against Withheld James Estey 0 87.62% 0.00% 12.38% Robert Gallagher 0 97.20% 0.00% 2.80% Vahan Kololian 0 99.81% 0.00% 0.19% Martyn Konig 0 99.14% 0.00% 0.86% Pierre Lassonde 0 99.82% 0.00% 0.18% Craig Nelsen 0 99.86% 0.00% 0.14% Randall Oliphant 0 97.14% 0.00% 2.86% Raymond Threlkeld 0 86.25% 0.00% 13.75% Item 3: Approval of the new 2011 Stock Option Plan By a vote by way of show of hands, the Company’s new 2011 Stock Option Plan, as more particularly described in the Circular was approved. Item 4: Appointment of Auditors By a vote by way of show of hands, Deloitte & Touche LLP were appointed as the auditors of the Company to hold office until the close of the next annual meeting of Shareholders or until their successors are appointed, and the directors of the Company were authorized to fix the remuneration of the auditors. New Gold Inc. /s/ Susan Toews Susan Toews Vice President Legal Affairs
